Citation Nr: 1454417	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for carcinoma of the tongue and neck, due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  He had in-country Vietnam service from December 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for carcinoma of the tongue and neck, due to herbicide exposure.  

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that service connection for carcinoma of the tongue and neck is warranted based upon his exposure to herbicides during his service in Vietnam.  The Veteran has been service connected for prostate cancer and he claims that his tongue and neck cancer results from the same exposure.  

A review of the record reveals that the Veteran has been diagnosed with tongue and neck squamous cell cancer, metastatic.  However, there is no indication in the medical evidence of record as to the primary site of his cancer.  The Veteran's physician who treated him for this disorder should be contacted and asked to provide the appropriate medical records and/or a medical statement indicating the primary site of the Veteran's tongue and neck cancer.  

Additionally, the Veteran's notice of disagreement (NOD), indicates, in pertinent part, that he receives treatment for his tongue and neck cancer from the Erie, Pennsylvania, VA Medical Center (VAMC).  The last treatment records from that facility are dated in October 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Those records, if any, should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release of information from the Veteran, the Veteran's private physician who treated him for tongue and neck carcinoma should be contacted, and asked to provide the appropriate medical records, and/or a medical statement which indicates the primary site of his tongue and neck cancer.  These records and statements, if any, should be associated with the claims folder.  

2.  The AOJ should obtain any VA treatment records (Erie, Pennsylvania) for the Veteran's treatment of his tongue and neck carcinoma since October 2012, and associate these records with the claims folder.  If no records can be located, the AOJ should submit a letter of unavailability to the record in that regard.  The Veteran should be so notified.  
 
3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

